         Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 1 of 14                     FILED
                                                                                   2021 Aug-10 PM 03:04
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

JERRY D. PLOTT,                         )
                                        )
                Plaintiff,              )
                                        )
        vs.                             )            4:20-cv-00275-LSC
                                        )
KILOLO KIJAKAZI,                        )
Commissioner of Social Security,        )
                                        )
                Defendant.              )


                             MEMORANDUM OF OPINION
   I.         Introduction

        The plaintiff, Jerry Dewayne Plott (“Plott”), appeals from the decision of

the Commissioner of the Social Security Administration (“Commissioner”)

denying his application for a period of disability, Disability Insurance Benefits, and

Supplemental Security Income (“SSI”). Plott timely pursued and exhausted his

administrative remedies, and the decision of the Commissioner is ripe for review

pursuant to 42 U.S.C. § 405(g), 1383(c)(3).

        Plott was 52 years old at the time of the Administrative Law Judge’s

(“ALJ’s”) decision, and he attended school through the tenth grade (Tr. 40, 174.)

His past work experience includes employment as a concrete form setter,

carpenter, carpenter labor supervisor, manufacturing building repairer, cook,

                                            1
        Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 2 of 14




industrial cleaner, and quality control technician. (Tr. 17-18.) Plott claims that he

became disabled on April 13, 2017, due to back degenerative disc disease, left

shoulder degenerative joint disease, and COPD. (Tr. 12.)

      The Social Security Administration has established a five-step sequential

evaluation process for determining whether an individual is disabled and thus

eligible for SSI. See 20 C.F.R. §§ 404.1520, 416.920; see also Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). The evaluator will follow the steps in order until

making a finding of either disabled or not disabled; if no finding is made, the

analysis will proceed to the next step. See 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). The first step requires the evaluator to determine whether the

plaintiff is engaged in substantial gainful activity (“SGA”). See id. §§

404.1520(a)(4)(i), 416.920(a)(4)(i). If the plaintiff is not engaged in SGA, the

evaluator moves on to the next step.

      The second step requires the evaluator to consider the combined severity of

the plaintiff’s physical and mental medically determinable impairments (“MDI”).

Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An individual impairment or

combination of impairments that is not classified as “severe” and does not satisfy

the durational requirements set forth in 20 C.F.R. §§ 404.1509 and 416.909 will

result in a finding of not disabled. See 20 C.F.R. §§ 404.1520(a)(4)(ii),


                                           2
        Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 3 of 14




416.920(a)(4)(ii). The decision depends on the medical evidence contained in the

record. See Hart v. Finch, 440 F.2d 1340, 1341 (5th Cir. 1971) (concluding that

“substantial medical evidence in the record” adequately supported the finding that

the plaintiff was not disabled).

      Similarly, the third step requires the evaluator to consider whether the

plaintiff’s impairment or combination of impairments meets or is medically equal

to the criteria of impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the criteria of a listed

impairment and the durational requirements set forth in 20 C.F.R. §§ 404.1509

and 416.909 are satisfied, the evaluator will make a finding of disabled. Id. If the

plaintiff’s impairment or combination of impairments does not meet or medically

equal a listed impairment, the evaluator must determine the plaintiff’s residual

functional capacity (“RFC”) before proceeding to the fourth step. See id. §§

404.1520(e), 416.920(e).

      The fourth step requires the evaluator to determine whether the plaintiff has

the RFC to perform the requirements of his past relevant work. See id. §§

404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the plaintiff’s impairment or combination

of impairments does not prevent him from performing his past relevant work, the

evaluator will make a finding of not disabled. Id.


                                            3
        Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 4 of 14




      The fifth and final step requires the evaluator to consider the plaintiff’s

RFC, age, education, and work experience in order to determine whether the

plaintiff can make an adjustment to other work. Id. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the plaintiff can perform other work, the evaluator will find him

not disabled. Id.; see also 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g). If the

plaintiff cannot perform other work, the evaluator will find him disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v), 404.1520(g), 416.920(a)(4)(v), 416.920(g).

      Applying the sequential evaluation process, the ALJ found that Plott has not

engaged in SGA since April 13, 2017—the alleged onset date of his disability. (Tr.

12.) Next, the ALJ found that Plott has the following MDI: back degenerative disc

disease, left shoulder degenerative joint disease, and COPD. (Id.) However, the

ALJ found that Plott “does not have an impairment or combination of impairments

that meets or medically equals the severity” of any of the impairments listed in 20

C.F.R. Part 404, Subpart P, Appendix 1. The ALJ determined that Plott has the

following RFC:

      [T]o perform light work as defined in 20 CFR 404.1567(b) and
      416.967(b) except with occasional climbing of ramps or stairs; no
      climbing of ladders ropes or scaffolds; occasional balancing, stooping,
      kneeling, crouching and crawling; no overhead reaching with his left
      non-dominant arm; he must avoid concentrated exposure to hazards
      such as open flames, unprotected heights and dangerous moving
      machinery; and he must avoid even moderate exposure to extreme


                                          4
        Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 5 of 14




      temperatures, wetness, humidity, dust, odors, gases, fumes and other
      pulmonary irritants.

(Tr. 15.)

      According to the ALJ, Plott is unable to perform any of his past relevant

work. (Tr. 17.) The ALJ also determined that Plott was “an individual closely

approaching advanced age,” has a limited education, and is able to speak in

English, as those terms are defined by the regulations. (Id.) The ALJ determined

that the “[t]ransferability of job skills is not material to the determination of

disability because using the Medical-Vocational Rules as a framework supports a

finding that the claimant is ‘not disabled,’ whether or not the claimant has

transferable job skills.” (Tr. 18.); see also SSR 82-41 and 20 C.F.R. Part 404,

Subpart P, Appendix 2. Because Plott cannot perform the full range of light work,

the ALJ enlisted a vocational expert and used Medical Vocational Rules as a

guideline for finding that there are jobs in the national economy with a significant

number of positions that Plott is capable of performing, such as a ticket seller and

office helper. (Tr. 18-19.) The ALJ concluded his findings by stating that Plott “has

not been under a disability, as defined in the Social Security Act, from April 13,

2017, through the date of this decision.” (Tr. 19)




                                            5
          Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 6 of 14




   II.      Standard of Review

         This court’s role in reviewing claims brought under the Social Security Act

is a narrow one. The scope of its review is limited to determining (1) whether there

is substantial evidence in the record as a whole to support the findings of the

commissioner, and (2) whether the correct legal standards were applied. See Stone

v. Comm’r of Soc. Sec., 544 F. App’x 839, 841 (11th Cir. 2013) (citing Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004)). This Court gives

deference to the factual findings of the Commissioner, provided those findings are

supported by substantial evidence, but applies close scrutiny to the legal

conclusions. See Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

         Nonetheless, this Court may not decide facts, weigh evidence, or substitute

its judgment for that of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004)). “The substantial evidence standard permits administrative decision

makers to act with considerable latitude, and ‘the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence’” Parker v. Bowen,

793 F.2d 1177, 1181 (11th Cir. 1986) (Gibson, J., dissenting) (quoting Consolo v. Fed.

Mar. Comm’n, 383 U.S. 607, 620 (1966)). Indeed, even if this Court finds that the


                                           6
          Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 7 of 14




proof preponderates against the Commissioner’s decision, it must affirm if the

decision is supported by substantial evidence. Miles, 84 F.3d at 1400 (citing Martin

v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      However, no decision is automatic, for “despite th[e] deferential standard

[for review of claims], it is imperative that th[is] Court scrutinize the record in its

entirety to determine the reasonableness of the decision reached.” Bridges v.

Bowen, 815 F.2d 622, 624 (11th Cir. 1987) (citing Arnold v. Heckler, 732 F.2d 881,

883 (11th Cir. 1984)). Moreover, failure to apply the correct legal standards is

grounds for reversal. Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984) (citing

Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th Cir. 1989)).

   III.    Discussion

      Plott argues that the ALJ did not properly apply the Eleventh Circuit’s

“Pain Standard.”

      A plaintiff’s subjective complaints alone are insufficient to establish a

disability. See 20 C.F.R. §§ 404.1529(a), 416.926(a); see also Edwards v. Sullivan,

937 F.2d 580, 584 (11th Cir. 1986) (citing Landry v. Heckler, 782 F.2d 1551, 1553

(11th Cir. 1986)). However, subjective testimony of pain and other symptoms may

establish the presence of a disabling impairment if it is supported by medical

evidence. See Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995) (citations


                                            7
        Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 8 of 14




omitted). The Eleventh Circuit applies a two-part pain standard when a plaintiff

claims disability due to pain or other subjective symptoms. The plaintiff must show

evidence of the underlying medical condition and either (1) objective medical

evidence that confirms the severity of the alleged symptoms arising from the

condition, or (2) that the objectively determined medical condition is of such a

severity that it can reasonably be expected to give rise to the alleged symptoms. See

20 C.F.R. §§ 404.1529(a), (b), 416.929(a), (b); Social Security Ruling 16-3p, 82

Fed. Reg. 49,463 n. 3 (Oct. 25 2017); Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th

Cir. 2002) (citing Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)).

      If the first part of the pain standard is satisfied, the ALJ then evaluates the

intensity and persistence of a plaintiff’s alleged symptoms and their effects on his

ability to work. See 20 C.F.R. §§ 404.1529(c), 416.929(c); see also Wilson, 284 F.3d

at 1225-26. In evaluating the extent to which the plaintiff’s symptoms, such as pain,

affect his capacity to perform basic work activities, the ALJ will consider (1)

objective medical evidence, (2) the nature of the plaintiff’s symptoms, (3) the

plaintiff’s daily activities, (4) precipitating and aggravating factors, (5) the

effectiveness of medication, (6) treatment sought for relief of symptoms, (7) any

measures the plaintiff takes to relieve symptoms, and (8) any conflicts between a

plaintiff’s statements and the rest of evidence. See 20 C.F.R. §§ 404.1529(c)(2),


                                            8
        Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 9 of 14




(3), (4), 416.929(c)(2), (3), (4); SSR 16-3p, 82 Fed. Reg. 49,463 n.3. In order to

discredit a plaintiff’s statements, the ALJ must clearly “articulate explicit and

adequate reasons.” See Dyer, 395 F.3d at 1210.

      A credibility determination is a question of fact subject only to limited review

in the courts to ensure the finding is supported by substantial evidence. See Hand v.

Heckler, 761 F.2d 1545, 1548-49 (11th Cir. 1985) (citation omitted), vacated for

rehearing en banc, 774 F.2d 428 (11th Cir. 1985), reinstated sub nom., Hand v. Bowen,

793 F.2d 275 (11th Cir. 1986). Courts in the Eleventh Circuit will not disturb a

clearly articulated finding supported by substantial evidence. See Dyer, 395 F.3d at

1210. However, a reversal is warranted if the decision contains no indication of the

proper application of the pain standard. “The question is not…whether [the] ALJ

could have reasonably credited [the plaintiff’s] testimony, but whether the ALJ was

clearly wrong to discredit it.” Werner v. Comm’r of Soc. Sec., 421 F. App’s 935, 939

(11th Cir. 2011).

      The ALJ began his analysis of Plott’s alleged pain by explicitly

acknowledging the Eleventh Circuit’s pain standard:

      I must follow a two-step process in which it must first be determined
      whether there is an underlying medically determinable physical or mental
      impairment(s)…that could reasonably be expected to produce the claimant’s
      pain or other symptoms.



                                          9
       Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 10 of 14




      Second, once an underlying physical or mental impairment(s) that could
      reasonably be expected to produce the claimant’s pain or other symptoms
      has been shown, I must evaluate the intensity, persistence, and limiting
      effects of the claimant’s symptoms…

(Tr. 15).

      In applying the standard, the ALJ was satisfied that Plott’s MDIs could

reasonably be expected to cause his alleged symptoms, thereby completing the first

step. (Tr. 16.) As for the second step, however, the ALJ found that Plott’s

statements concerning the intensity, persistence, and limiting effects of these

symptoms are not consistent with the medical evidence of record. (Id.)

      Substantial evidence supports this determination. The ALJ specifically noted

Plaintiff’s treatment records and objective medical findings. (Tr. 15–17.)

      On May 17, 2017, Plott presented to Tennessee Valley Pain Consultants,

who diagnosed him with degeneration of the lumbosacral intervertebral disc and

gave him an injection in the neck. (Tr. 16). Plott returned to Tennessee Valley Pain

Consultants on June 9, 2017 due to lumbar spondylosis and back pain. (Id.) He

received a lumbosacral facet injection under fluoroscopic guidance, which he

tolerated “well without difficulty.” (Id.)

      On November 1, 2017, Plott received an MRI that showed severe right-sided

foraminal stenosis in the cervical spine, and a moderate central disc protrusion in

the lumbar spine. (Id.) Also in the lumbar spine, Plott had mild to moderate spinal

                                             10
       Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 11 of 14




stenosis, bilateral neural foraminal stenosis, and bilateral neural foraminal

narrowing, as well as mild spinal stenosis and facet arthrosis. (Id.) As for Plott’s left

shoulder, the MRI showed mild to moderate supraspinatus and infraspinatus

tendinitis, a probable labral tear, and advanced degenerative hypertrophy and

arthritis in his acromioclavicular joint. (Id.)

       However, on March 6, 2018, Plott presented to Go Medical Group where he

reported that his moderate to severe chronic pain was “adequately controlled” by

his prescribed opioid pain medications. (Id.) He had also seen improvement in his

lumbar stenosis, cervical spondylosis, and tendonitis bursitis in his shoulder and

AC joint. (Id.) Plott had a positive straight leg raise test and multiple trigger points

and tender points, including paraspinal tenderness in his lumbar spine. (Id.)

Nonetheless, he reported being able to do work around the house and did not

appear to have any anxiety or delusions. (Id.)

       On May 17, 2018, Plott received a pulmonary function test which indicated a

“moderate obstructive pattern without significant improvement” after his

bronchodilator treatment. (Tr. 17.) There was also a “fixed extra thoracic airway

obstruction,” and differential diagnoses included bronchiolitis, emphysema, cystic

fibrosis, interstitial lung disease, lumphangioleiomyomatosis sarcoidosis, and

tracheal stenosis. (Id.)


                                            11
       Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 12 of 14




      In August 2018, Plott returned to Go Medical Group where he reported that

his moderate to severe chronic pain was still adequately controlled with his current

prescribed opioid pain medications. (Id.) In December 2018, however, Plott

reported that his pain was no longer adequately controlled with that dosage, though

he did continue taking it. (Id.) Plott was also told that he might benefit from joint

injections, physical therapy, and stretching exercises, but there is no evidence in

the record that he received any of these treatments after August 2018. (Id.)

      Krishna Reddy, M.D., the state agency medical consultant, also reviewed

Plott’s medical records. (Id.) She found that he could perform light work “with

occasionally climbing ramps or stairs, never climbing ladders, ropes or scaffolds,

occasionally balancing, stooping, kneeling, crouching and crawling,” and must also

avoid concentrated exposure to hazards. (Id.) The ALJ gave only partial weight to

the opinion of Dr. Reddy finding that Plott was more limited based on his review of

the record. (Tr. 17.) See 20 C.F.R. §§ 404.1545(a)(3), 404.1546(c), 416.945(a)(3),

416.946(c); Moore, 649 F. App’x at 945; see also, e.g., Cooper v. Comm’r of Soc. Sec.,

521 F. App’x 803, 807 (11th Cir. 2013). However, the opinion of Dr. Reddy

provides further evidence to support the ALJ’s evaluation of Plaintiff’s subjective

complaints of disabling symptoms. See 20 C.F.R. §§ 404.1569(c)(3), 416.929(c)(3);

SSR 16-3p, 82 Fed. Reg. at 49,465.


                                          12
       Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 13 of 14




      Plott’s own testimony also demonstrates that his condition is not as limiting

as he claims. Although not dispositive, a claimant’s activities may show that his

symptoms are not as limiting as he alleged. See 20 C.F.R. §§ 404.1569(c)(3)(i),

416.929(c)(3)(i); SSR 16-3p, 82 Fed. Reg. at 49,465; Dyer, 395 F.3d at 1210; Macia

v. Bowen, 829 F.2d 1009, 1012 (11th Cir. 1987); Stacy v. Comm’r, Soc. Sec. Admin.,

654 F. App’x 1005, 1011 (11th Cir. 2016). Plott’s testimony indicates that he is able

to drive, sit, stand, walk, communicate with others, go shopping, and manage his

personal finances. (Tr. 15.) The physical and mental demands of these activities are

approximately equal to those of the “light work” occupations—ticket seller and

office helper—that the vocational expert recommended for him. (Tr. 19.) Overall,

there was substantial evidence in the record from which the ALJ could draw the

conclusion that Plott’s subjective symptoms were not entirely consistent with the

medical evidence. (Tr. 15–17).

      The ALJ adequately explained these reasons for discrediting his subjective

testimony as to the limiting effects of his pain, as is required by this Circuit’s

precedents. See Edwards, 284 F.3d at 1225; see also Chater, 67 F.3d at 1562. The

ALJ explained that Plott’s testimony is “not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in this

decision.” (Tr. 16.) It is this inconsistency between Plott’s claimed total disability


                                           13
         Case 4:20-cv-00275-LSC Document 13 Filed 08/10/21 Page 14 of 14




on one hand, and the objective medical evidence and evidence of his daily activities

on the other that justifies the ALJ discrediting his testimony. This explanation is

adequate under the Eleventh Circuit’s standards.

   IV.     Conclusion

      Upon review of the administrative record, and considering Plott’s argument,

this Court finds the Commissioner’s decision is supported by substantial evidence

and in accord with the applicable law. A separate order will be entered.

      DONE and ORDERED on August 10, 2021.



                                            _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                               203171




                                          14
